

Exhibit 10.2
FIRST AMENDMENT
TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is entered into as
of August 15, 2020, among Alnylam Pharmaceuticals, Inc., a Delaware corporation
(the “Borrower”), the Guarantors party hereto, the Lenders party hereto and
Wilmington Trust, National Association, solely in its capacity as administrative
agent (the “Administrative Agent”).
WITNESSETH:
WHEREAS, the Borrower, the Guarantors party thereto from time to time, the
Lenders party thereto from time to time and the Administrative Agent are party
to that certain Credit Agreement, dated as of April 10, 2020 (the “Credit
Agreement” and, as amended by this Amendment, the “Amended Credit Agreement”;
capitalized terms used herein (including in the preamble hereto) that are not
otherwise defined herein shall have the respective meanings assigned to such
terms in the Amended Credit Agreement);
WHEREAS, the Borrower, BXLS V Bodyguard - PCP L.P. (the “Co-Development
Administrative Agent”) and certain affiliates of BXLS V Bodyguard - PCP L.P.
(together with BXLS V Bodyguard - PCP L.P., the “Blackstone Co-Development
Parties”) have entered into a Co-Development Agreement, dated as of the date
hereof (the “Co-Development Agreement”), pursuant to which the Blackstone
Co-Development Parties will provide funding to the Borrower for the continued
development of Vutrisiran and ALN-AGT, and the obligations of the Borrower under
the Co-Development Agreement will be secured by Liens on the Shared Collateral
(as defined in the Blackstone Intercreditor Agreement);
WHEREAS, the Co-Development Administrative Agent and the Administrative Agent
have entered into a Pari Passu Intercreditor Agreement, dated as of the date
hereof (the “Blackstone Intercreditor Agreement”), in order to establish the
equal priority of the Liens on the Shared Collateral securing the Borrower’s
obligations under the Loan Documents and the Co-Development Agreement; and
WHEREAS, in connection with the entry into the Co-Development Agreement and the
Blackstone Intercreditor Agreement, the parties wish to amend the Credit
Agreement and the Security Agreement as set forth in Section 1 and Section 2,
respectively, of this Amendment to provide for, among other things, (a) the
inclusion of ALN-AGT as Collateral under the Loan Documents and (b) other
appropriate adjustments related thereto.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:
SECTION 1.    Amendments to Credit Agreement. Upon satisfaction (or waiver by
the Lenders) of the conditions set forth in Section 3 hereof, the Credit
Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in appropriate alphabetical order:
“ALN-AGT” means an RNAi therapeutic product targeting angiotensinogen which, as
of the First Amendment Effective Date, is in development by the Borrower for the
treatment of hypertension in high unmet need populations.
“ALN-AGT IP Collateral” means any and all Patents, Copyrights, Trademarks, trade
secrets and other intellectual property recognized under applicable Law (other
than



--------------------------------------------------------------------------------





Patents, Copyrights, Trademarks, trade secrets and other intellectual property
recognized under applicable Law consisting of RPA Assets) that are necessary
for, and material to, the research, development, manufacture, commercialization,
or other exploitation of ALN-AGT, including the Orange Book Patents, in each
case, during the term of this Agreement; provided, that, such Patents,
Copyrights, Trademarks, trade secrets and other intellectual property recognized
under applicable Law shall no longer constitute ALN-AGT IP Collateral following
the Discharge of Co-Development Obligations.
“Blackstone Intercreditor Agreement” means that certain Pari Passu Intercreditor
Agreement, dated as of the First Amendment Effective Date, between the
Administrative Agent and the Co-Development Administrative Agent, as amended,
restated, or otherwise modified from time to time.
“Co-Development Administrative Agent” means BXLS V Bodyguard - PCP L.P., a
Delaware limited partnership.
“Co-Development Agreement” means that certain Co-Development Agreement, dated as
of the First Amendment Effective Date, among the Borrower, the Co-Development
Administrative Agent and the Co-Development Secured Parties party thereto.
“Co-Development Obligations” means, at any time, all indebtedness, liabilities
and other obligations of the Borrower to the Co-Development Secured Parties
under or in connection with the Co-Development Agreement (as in effect on the
date hereof) and other documents executed in connection therewith, including,
without limitation, all amounts payable to any Co-Development Secured Party
pursuant to Article 6 thereof and any and all damages resulting from breach of
the Co-Development Agreement by the Borrower, all fees, interest and all other
amounts payable by the Borrower to the Co-Development Administrative Agent or
any other Co-Development Secured Party thereunder or in connection therewith,
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined.
To the extent any payment with respect to the Co-Development Obligations
(whether by or on behalf of the Borrower, as proceeds of security, enforcement
of any right of set off or otherwise) is declared to be fraudulent or
preferential in any respect, set aside or required to be paid or turned over to
a debtor in possession, trustee, receiver or similar Person, then the obligation
or part thereof originally intended to be satisfied shall be deemed to be
reinstated and outstanding as if such payment had not occurred.
“Co-Development Secured Parties” has the meaning assigned to such term in the
Blackstone Intercreditor Agreement.
“Discharge of Co-Development Obligations” means the payment in full in cash of
all Co-Development Obligations (other than any indemnification obligations for
which no claim has been asserted), whether from proceeds of Shared Collateral
(as defined in the Blackstone Intercreditor Agreement) or otherwise.
“First Amendment Effective Date” means August 15, 2020.
- 2 -

--------------------------------------------------------------------------------





(b)    Section 1.01 of the Credit Agreement is hereby amended by restating the
following definitions in their entirety as follows:
“IP Collateral” means the (i) Specified Product IP that is owned by the Loan
Parties, (ii) any Replacement Collateral that constitutes IP Rights and (iii)
ALN-AGT IP Collateral, in each case of clauses (i) through (iii), other than any
RPA Assets or any Shared IP.
“Liquidity” means, at any time, the aggregate amount of unrestricted cash and
Cash Equivalents of the Loan Parties at such time maintained in accounts in the
United States that is, from and after the date that is 90 days after the Closing
Date (or such later date as the Lender Representative may agree), subject to a
valid, enforceable and, subject to Liens permitted pursuant to Section 7.01(y),
first priority perfected security interest in favor of the Administrative Agent
for the benefit of the Secured Parties pursuant to a Qualifying Control
Agreement.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) each Joinder Agreement, (f) the Fee
Letter, (g) the Agency Fee Letter, (h) the Paying Agent Agreement, (i) the
Nondisturbance Agreement, (j) the Side Letter, (k) the Blackstone Intercreditor
Agreement and (l) all other certificates, agreements, documents and instruments
executed and delivered, in each case, by or on behalf of any Loan Party pursuant
to the foregoing and any amendments, modifications or supplements thereto or to
any other Loan Document or waivers hereof or to any other Loan Document;
provided, however, that for purposes of Section 11.01, “Loan Documents” shall
mean this Agreement, the Guaranty and the Collateral Documents.
“Permitted Licenses” means any of the following, now or in the future: (a) any
licensing, partnering, collaboration, research, development, manufacturing,
and/or commercial transactions to advance one or more Specified Products or
ALN-AGT, such as, without limitation, contract manufacturing, contract research,
co-promotion, marketing and distribution arrangements; (b) any transactions
related to Intellectual Property or any licensing, partnering, collaboration,
research, development, manufacturing, and/or commercial transactions with
respect to other products or programs (including assignments, other transfers
and Dispositions in connection therewith) that, in each case, do not involve any
Specified Product or ALN-AGT (even if they involve Intellectual Property and/or
inbound licenses applicable to Specified Products or ALN-AGT so long as (i) such
Intellectual Property or each of such inbound license is only included in such
transactions with respect to products or programs other than Specified Products
or ALN-AGT and (ii) no such Intellectual Property and/or inbound licenses are
assigned, transferred or otherwise subject to any Disposition with respect to
the Specified Products or ALN-AGT); (c) intercompany licenses or grants of
rights of distribution, co-promotion or similar commercial rights between or
among the Loan Parties; (d) inbound licenses of all or any portion of (x) IP
Rights or (y) other rights in respect of one or more Products (or assets that
will become Products) and (e) and any combination of clauses (a)-(d) above.
“Shared IP” means, as applicable, (x) the Specified Product IP that is
applicable to any product or program of the Borrower or its Restricted
Subsidiaries other than the Specified Products or, prior to the Discharge of
Co-Development Obligations, ALN-AGT and (y) the ALN-AGT IP Collateral that is
applicable to any product or program of the Borrower or its Restricted
Subsidiaries other than ALN-AGT or the Specified Products.
- 3 -

--------------------------------------------------------------------------------





(c)    Section 2.03(b) of the Credit Agreement is hereby amended by restating
clause (i) thereof in its entirety as follows:
(i)    Dispositions and Involuntary Dispositions. The Borrower shall prepay the
Loans in an aggregate amount equal to 100% of the Net Cash Proceeds received by
the Loan Parties from all Dispositions pursuant to Section 7.05(f), (h), (i),
(j) and (l) (other than Permitted Transfers and Dispositions of ALN-AGT IP
Collateral) and Involuntary Dispositions of Collateral (other than ALN-AGT IP
Collateral) within ten (10) Business Days of the date of such Disposition or
Involuntary Disposition that are in excess of $10,000,000; provided that, other
than with respect to Net Cash Proceeds received in connection with a Disposition
or Involuntary Disposition of the Manufacturing Facility, if the Borrower or its
Restricted Subsidiaries invest (or commit to invest) the Net Cash Proceeds from
such event (or a portion thereof) within 12 months after receipt of such Net
Cash Proceeds to acquire, maintain, develop, construct, improve, upgrade, repair
or make capital expenditures or Investments with respect to assets or property
(x) that constitute Collateral or (y) with respect to which the Administrative
Agent, on behalf of the Secured Parties, shall have received a first priority
perfected security interest, then no prepayment shall be required pursuant to
this paragraph in respect of such Net Cash Proceeds in respect of such event (or
the applicable portion of such Net Cash Proceeds, if applicable) except to the
extent of any such Net Cash Proceeds therefrom that have not been so invested
(or committed to be invested) by the end of such 12-month period (or if
committed to be so invested within such 12-month period, have not been so
invested within one hundred eighty (180) days after the 12-month period that
follows receipt thereof), at which time a prepayment shall be required in an
amount equal to such Net Cash Proceeds that have not been so invested (or
committed to be invested); provided, further that, if (x) the Borrower or a
Restricted Subsidiary has identified Replacement Collateral in writing to the
Lender Representative at least five (5) Business Days prior to the date of such
Disposition or Involuntary Disposition, and (y) the Administrative Agent, on
behalf of the Secured Parties shall have received (or shall receive in
connection with the closing of such Disposition or Involuntary Disposition) a
first priority perfected security interest in all such Replacement Collateral on
or prior to the date of such Disposition or Involuntary Disposition, then no
prepayment (or Cash Collateral) shall be required pursuant to this paragraph in
respect of such Net Cash Proceeds.
(d)    Section 5.23 of the Credit Agreement is hereby amended by restating
clauses (b) through (f) thereof in their entirety as follows:
(b)    Schedule 5.23(b) sets forth a true, correct and complete listing, under
separate headings, of all written Contractual Obligations under which any Loan
Party or any of its Restricted Subsidiaries (i) has received a license or other
right to practice of use any Specified Product IP or ALN-AGT IP Collateral, that
any other Person owns, or (ii) owes any royalties or other payments to any
Person for the use of any Specified Product IP or ALN-AGT IP Collateral with
respect to any Specified Product or ALN-AGT, as applicable, or (iii) has granted
any Person any right or interest in any Specified Product IP with respect to any
Specified Product or any ALN-AGT IP Collateral with respect to ALN-AGT in return
for royalties or other payments, excluding, in the case of each of clause
(i)-(iii), Contractual Obligations that are (x) not material or (y) entered into
in the ordinary course of business (which, for the avoidance of doubt, includes
investigator-initiated study agreements and material transfer agreements related
to research, in both cases entered into in the ordinary course of business). The
Borrower may update Schedule 5.23(b) to add additional
- 4 -

--------------------------------------------------------------------------------





Contractual Obligations, so long as such amendment occurs by written notice to
the Administrative Agent, subject to the Borrower’s obligations and restrictions
under this Agreement.
(c)    Schedule 5.23(c) sets forth a true, correct and complete listing,
including the owner and registration or application number, of all the Specified
Product IP and ALN-AGT IP Collateral that are U.S. (federal or state) and
foreign (i) Patents, (ii) registered trademarks and trademark applications and
(iii) registered copyrights and copyright applications. As used herein, the term
“registrations” refers to issued Patents under subsection (i), registered
trademarks under subsection (ii), and registered copyrights under subsection
(iii). Except as identified in Schedule 5.23(c), (A) with respect to the
Specified Product IP and ALN-AGT IP Collateral owned by a Loan Party or a
Restricted Subsidiary, the owner listed on Schedule 5.23(c) is the exclusive
owner of such registration or application; (B) to the Borrower’s knowledge, the
registrations of the Specified Product IP and ALN-AGT IP Collateral owned by a
Loan Party or a Restricted Subsidiary are valid, subsisting and enforceable; (C)
(x) with respect to the Specified Product IP and ALN-AGT IP Collateral owned by
a Loan Party, none of those registrations or applications have lapsed or been
abandoned, cancelled or expired and (y) with respect to all other Specified
Product IP and ALN-AGT IP Collateral, to the Borrower’s knowledge, none of those
registrations or applications have lapsed or been abandoned, cancelled or
expired; (D) solely with respect to such registrations or applications within
the Specified Product IP and ALN-AGT IP Collateral owned by a Loan Party, such
Loan Party has taken commercially reasonable steps to maintain such
registrations or applications, including by paying filing fees and submitting
responses prior to final deadlines; and (E) solely with respect to such
registrations or applications within the Specified Product IP and ALN-AGT IP
Collateral owned by a Loan Party or a Restricted Subsidiary, each individual
(including, to the Borrower’s knowledge, individuals not employed by a Loan
Party or any Restricted Subsidiary) associated with the filing and prosecution
of such registrations or applications, including the named inventors, has
complied in all material respects with all applicable duties of candor and good
faith in dealing with any patent office, including the USPTO, in those
jurisdictions where such duties exist. The Borrower may update Schedule 5.23(c),
so long as such amendment occurs by written notice to the Administrative Agent
and the Lender Representative, subject to the Borrower’s obligations and
restrictions under this Agreement.
(d)    Except as disclosed on Schedule 5.23(d), there is no opposition,
interference, reexamination, inter partes review, post-grant review, derivation
or other post-grant proceeding, injunction, claim, suit, action, subpoena,
hearing, inquiry, investigation (by the International Trade Commission or
otherwise), complaint, arbitration, mediation, demand, decree or other dispute,
proceeding or claim (collectively, “Disputes”) to which a Loan Party or a
Restricted Subsidiary is a party (or, to the Borrower’s knowledge, to which a
Loan Party or a Restricted Subsidiary is not a party) that is pending or, to
Borrower’s knowledge, currently threatened, that challenges the legality, scope,
validity, enforceability, infringement, ownership, inventorship or other rights
with respect to any of the Specified Product IP or ALN-AGT IP Collateral,
except, in each case, any of the foregoing that are not material or as may arise
in the ordinary, day-to-day course of prosecution of intellectual property
applications and registrations. As of the Closing Date, no Loan Party or
Restricted Subsidiary has received any written notice that there is any, and to
the Borrower’s knowledge there is no, Person who is or claims to be an inventor
under any Patent included in the Specified Product IP who is not a named
inventor thereof. As of the First Amendment Effective Date, no Loan Party or
Restricted Subsidiary has received any written notice that there is any, and to
the Borrower’s knowledge there is no, Person who is or claims to be an inventor
under any Patent included in the ALN-AGT IP Collateral who is not a named
inventor thereof. The Borrower may update Schedule 5.23(d), so long as such
amendment occurs by written notice to the Administrative Agent, subject to the
Borrower’s obligations and restrictions under this Agreement.
- 5 -

--------------------------------------------------------------------------------





(e)    Except as set forth on Schedule 5.23(e), to the knowledge of the
Borrower, neither the Specified Products Business as currently conducted, nor
the discovery, development, manufacture, use, import, export or
commercialization of any Specified Product, or related service, process, method,
substance, part or other material now used by any Loan Party or any of its
Restricted Subsidiaries in the Specified Products Business or, prior to the
Discharge of Co-Development Obligations, with respect to ALN-AGT infringes,
misappropriates or otherwise violates any IP Rights held by any other Person,
and to the best knowledge of the Borrower, there is no pending or threatened,
and no event has occurred or circumstance exists that (with or without notice or
lapse of time, or both) would reasonably be expected to give rise to or serve as
a basis for any reasonable action, suit, or proceeding, or any investigation or
claim by any Person that claims or alleges that the discovery, development,
manufacture, use, import, export or commercialization of any Specified Product
or ALN-AGT anywhere in the world infringes on any Patent or other IP Rights of
any other Person or constitutes misappropriation of any other Person's trade
secrets or other Intellectual Property rights, in each case. Except as set forth
on Schedule 5.23(e), to the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed by any Loan Party or any Restricted Subsidiary in connection with
the Specified Products Business infringes upon any rights held by any other
Person. Except as set forth on Schedule 5.23(e) or as would not reasonably be
expected to have a Material Impact, to the Borrower’s knowledge, no third party
is infringing, misappropriating or otherwise violating any Specified Product IP
or ALN-AGT IP Collateral owned or used by any Loan Party or any of its
Restricted Subsidiaries, or any of their respective licensees. The Borrower may
update Schedule 5.23(e), so long as such amendment occurs by written notice to
the Administrative Agent, subject to the Borrower’s obligations and restrictions
under this Agreement.
(f)    Except as disclosed in Schedule 5.23(f), no Loan Party or any of its
Restricted Subsidiaries has entered into any Contractual Obligation (other than
this Agreement and the other Loan Documents) (i) creating a lien, charge,
security interest or other encumbrance on, the Specified Product IP or ALN-AGT
IP Collateral or any royalties on, or proceeds from, sales of any Specified
Product or ALN-AGT, except for any such lien, charge, security interest or other
encumbrance on the Specified Product IP or ALN-AGT IP Collateral that is
immaterial to any Specified Product or ALN-AGT, as applicable, (ii) pursuant to
which a Loan Party or any of its Restricted Subsidiaries has sold, transferred,
assigned or pledged to any Person royalties on, or proceeds from, sales of any
Specified Product or ALN-AGT or (iii) providing for milestone payments or
similar development, commercialization or intellectual property-related payments
by a Loan Party to any Person applicable (or that with further development and
commercialization may become applicable) to any Specified Product or ALN-AGT.
The Borrower may update Schedule 5.23(f), so long as such amendment occurs by
written notice to the Administrative Agent, subject to the Borrower’s
obligations and restrictions under this Agreement.
SECTION 2.    Amendments to Security Agreement. Upon satisfaction (or waiver by
the Lenders) of the conditions set forth in Section 3 hereof, Section 7(e) of
the Security Agreement is hereby amended by restating clauses (i) though (v)
thereof in their entirety as follows
(i)    For the purpose of enabling the Administrative Agent to exercise rights
and remedies under this Section 7 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, license out, convey, transfer or grant options to purchase any
Collateral), each Grantor hereby grants to the Administrative Agent, for the
benefit of Lenders and all other Secured Parties, an irrevocable (until the
Facility Termination Date and subject to the license carveouts in clauses (A)
and (B) below), nonexclusive, assignable license (which license may be
- 6 -

--------------------------------------------------------------------------------





exercised only upon an Event of Default, without payment of royalty or other
compensation to any Grantor or any Subsidiary thereof), including the right to
practice, use, sublicense or otherwise exploit, solely in connection with the
Specified Products (other than Inclisiran) and, prior to the Discharge of
Co-Development Obligations, ALN-AGT or other items in the Collateral, any
Intellectual Property now owned or hereafter acquired by such Grantor or any of
its Subsidiaries or licensed or sublicensed to such Grantor or any of its
Subsidiaries, in each case that is relevant to any of the Specified Products or,
prior to the Discharge of Co-Development Obligations, ALN-AGT (in each case,
other than any Intellectual Property that is exclusively relevant to
Inclisiran), but excluding any Shared IP or any Specified Product IP licensed to
such Grantor, or any ALN-AGT IP Collateral licensed to such Grantor, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof to the extent that such non-exclusive license (A) does not violate the
express terms of any agreement between a Grantor or any of its Subsidiaries and
a third party governing such Intellectual Property existing as of the Closing
Date (or, in the case of such Intellectual Property that is relevant to ALN-AGT
but not relevant to any of the Specified Products, existing as of the First
Amendment Effective Date) (and such non-exclusive license and access are and
will be subject to and subordinate to the terms of any Permitted License,
excluding any Lien incurred under any Permitted Royalty Financing, entered into
by Grantor or any of its Subsidiaries after the Closing Date but prior to such
Event of Default), or gives such third party any right of acceleration,
modification, termination or cancellation therein and (B) is not prohibited by
any Applicable Law; provided that such license and sublicenses with respect to
Trademarks shall be subject to the maintenance of quality standards with respect
to the goods and services on which such Trademarks are used sufficient to
preserve the validity of such Trademarks. The exercise of such license by the
Administrative Agent may be exercised solely upon and during the continuation of
an Event of Default and solely for the purpose of exercising remedies in
accordance with Section 8.02 of the Credit Agreement; provided that any license,
sublicense or other transaction entered into by the Administrative Agent in
accordance with the provisions of this Agreement shall be binding upon the
Grantors and each of their respective Subsidiaries, notwithstanding any
subsequent cure of an Event of Default.
(ii)    For the purpose of enabling the Administrative Agent to exercise rights
and remedies under this Section 7 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, license out, convey, transfer or grant options to purchase any
Collateral), subject to the rest of this Section 7(e), each Grantor hereby
grants to the Administrative Agent, for the benefit of Lenders and all other
Secured Parties, an irrevocable (until the Facility Termination Date and subject
to the license carveouts in clauses (A) and (B) below), nonexclusive, assignable
license, including the right to practice, use, sublicense or otherwise exploit,
(which license may be exercised solely upon an Event of Default, without payment
of royalty or other compensation to any Grantor or any Subsidiary thereof) under
any of the Shared IP owned by such Grantor now or during the term of this
Agreement prior to such Event of Default, to research, develop, make, have made,
import, export, sell, offer for sale, and otherwise commercialize the Specified
Products (other than Inclisiran) and, prior to the Discharge of Co-Development
Obligations, ALN-AGT, and including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof, in
each case to the extent to the extent that such non-exclusive license and/or
access (A) does not
- 7 -

--------------------------------------------------------------------------------





violate the express terms of any agreement between a Grantor or any of its
Subsidiaries and a third party with respect to such Intellectual Property
existing as of the Closing Date (or, in the case of such Shared IP that is
relevant to ALN-AGT but not relevant to any of the Specified Products, existing
as of the First Amendment Effective Date) (and such non-exclusive license and
access are and will be subject to and subordinate to the terms of any Permitted
License, excluding any Lien incurred under any Permitted Royalty Financing,
entered into by Grantor or any of its Subsidiaries after the Closing Date but
prior to such Event of Default), or gives such third party any right of
acceleration, modification, termination or cancellation therein and (B) is not
prohibited by any Applicable Law; provided that such license and sublicenses
with respect to Trademarks shall be subject to the maintenance of quality
standards with respect to the goods and services on which such Trademarks are
used sufficient to preserve the validity of such Trademarks. For clarity,
Administrative Agent may exercise such license solely upon and during the
continuation of an Event of Default and solely for the purpose of exercising
remedies in accordance with Section 8.02 of the Credit Agreement; provided that
any license, sublicense or other transaction entered into by the Administrative
Agent in accordance with the provisions of this Agreement and the Credit
Agreement shall be binding upon the Grantors and each of their respective
Subsidiaries, notwithstanding any subsequent cure of an Event of Default.
(iii)    For the purpose of enabling the Administrative Agent to exercise rights
and remedies under this Section 7 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, license out, convey, transfer or grant options to purchase any
Collateral), subject to the rest of this Section 7(e), each Grantor hereby
agrees to grant to the Administrative Agent, for the benefit of Lender and all
other Secured Parties, solely upon an Event of Default but without payment of
royalty or other compensation to any Grantor or any Subsidiary thereof, an
irrevocable (until the Facility Termination Date and subject to the license
carveouts in clauses (A) and (B) below), nonexclusive, assignable license,
including the right to practice, use, sublicense or otherwise exploit, under any
Specified Product IP or, prior to the Discharge of Co-Development Obligations,
any ALN-AGT IP Collateral licensed or sublicensed to such Grantor now or during
the term of this Agreement prior to such Event of Default, to research, develop,
make, have made, import, export, sell, offer for sale, and otherwise
commercialize the Specified Products (other than Inclisiran) and ALN-AGT, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof to the extent that such
non-exclusive license and/or access (A) does not violate the express terms of
any agreement between a Grantor or any of its Subsidiaries and a third party
with respect to such Specified Product IP existing as of the Closing Date (or,
in the case of such ALN-AGT IP Collateral that is not Specified Product IP,
existing as of the First Amendment Effective Date) (and such non-exclusive
license and access are and will be subject to and subordinate to the terms of
any Permitted License, excluding any Lien incurred under any Permitted Royalty
Financing, entered into by Grantor or any of its Subsidiaries after the Closing
Date but prior to such Event of Default), or gives such third party any right of
acceleration, modification, termination or cancellation therein and (B) is not
prohibited by any Applicable Law; provided that such license and sublicenses
with respect to Trademarks shall be subject to the maintenance of quality
standards with respect to the goods and services on which such Trademarks are
used sufficient to preserve the validity of such Trademarks. For clarity, the
foregoing license shall not be granted unless and until the occurrence of an
Event of Default, and Administrative Agent may exercise such license solely for
the purpose of exercising remedies in accordance with Section 8.02
- 8 -

--------------------------------------------------------------------------------





of the Credit Agreement; provided that any license, sublicense or other
transaction entered into by the Administrative Agent in accordance with the
provisions of this Agreement and the Credit Agreement shall be binding upon the
Grantors and each of their respective Subsidiaries, notwithstanding any
subsequent cure of an Event of Default.
(iv)    Notwithstanding anything herein to the contrary, Administrative Agent
shall not, directly or indirectly (alone or with an affiliate or Third Party),
have any right or license under Section 7(e)(iii) to (A) any Specified Product
or ALN-AGT to (1) administer to or use in (or develop or design for use or
administration in) the CNS or Eye through any route of administration (including
when administered intrathecally or intraocularly) or (2) develop or
commercialize as a prophylactic or therapeutic for a disease(s) of the CNS or
Eye where the siRNA contained in the Specified Product or ALN-AGT is conferring
any therapeutic effect through interference in the CNS or Eye, as applicable,
with the function of any messenger RNA encoded by the target of such Specified
Product or ALN-AGT; or (B) with respect to Administrative Agent’s rights
hereunder to (x) any Specified Product other than Onpattro or (y) ALN-AGT, any
targeting ligand or other delivery technology other than GalNAc.
(v)    Administrative Agent will, and will cause its sublicensees and/or
assignees under the licenses granted in Section 7(e)(iii) to, ensure that in no
event will any Specified Product or ALN-AGT be (A) administered to or used in
(or developed or designed for use or administration in) the CNS or Eye through
any route of administration (including when administered intrathecally or
intraocularly), or (B) developed or commercialized as a prophylactic or
therapeutic for a disease(s) of the CNS or Eye where the siRNA contained in such
Specified Product or ALN-AGT is conferring any therapeutic effect through
interference in the CNS or Eye, as applicable, with the function of any
messenger RNA encoded by the target of such Specified Product or ALN-AGT.
SECTION 3.    Conditions to Effectiveness of this Amendment. This Amendment
shall become effective on the date (the “First Amendment Effective Date”) on
which there shall have occurred each of the conditions precedent set forth in
this Section 3.
(a)    Amendment Documents. The Administrative Agent and the Lenders shall have
received a counterpart of this Amendment, duly executed by a Responsible Officer
of each Loan Party and a duly authorized officer of each Lender.
(b)    Personal Property Collateral. The Administrative Agent and the Lenders
shall have received:
(1)    searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings, in each case,
as requested by the Lender Representative prior to the First Amendment Effective
Date in order to perfect the Administrative Agent’s security interest in the
Intellectual Property; and
(2)    forms of UCC financing statements for each appropriate jurisdiction as
requested by the Lender Representative prior to the First Amendment Effective
Date in order to perfect the Administrative Agent’s security interest in the
Collateral.
- 9 -

--------------------------------------------------------------------------------





SECTION 4.    Representations and Warranties. On and as of the First Amendment
Effective Date, each Loan Party represents and warrants to the Administrative
Agent and each of the Lenders:
(a)    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of the Amendment have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (i) contravene
the terms of any of such Person’s Organization Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of (or the requirement
to create) any Lien under, or require any payment to be made under (x) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Restricted Subsidiaries or
(y) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (iii) violate
any Applicable Law, except in the case of this Section 4(a)(ii), with respect to
any conflict, breach, violation, or payment, to the extent that such conflict,
breach, violation, or payment would not reasonably be expected to have a
Material Adverse Effect.
(b)    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment, (b) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, (c) the perfection
or maintenance of the Liens created under the Collateral Documents (including
the first priority nature thereof) or (d) the exercise by the Administrative
Agent or any Lender of its rights under this Amendment or the other Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained, (ii) filings to perfect the Liens
created by the Collateral Documents and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.
(c)    Binding Effect. This Amendment has been duly executed and delivered by
each Loan Party that is party thereto. This Amendment constitutes a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party hereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principals of equity.
(d)    Credit Agreement Representations. Immediately before and immediately
after giving effect to this Amendment, the representations and warranties of the
Borrower and each other Loan Party contained in any Loan Document, are (i) with
respect to representations and warranties that contain a materiality
qualification, true and correct on and as of the First Amendment Effective Date
and (ii) with respect to representations and warranties that do not contain a
materiality qualification, true and correct in all material respects on and as
of the First Amendment Effective Date Borrowing, and except that for purposes of
this Section 4(d), the representations and warranties contained in Sections
5.05(a) of the Amended Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) of the Amended Credit
Agreement.
SECTION 5.    Ratification of Liability. As of the First Amendment Effective
Date, the Borrower and the other Loan Parties, as debtors, grantors, pledgors,
guarantors, assignors, or in other similar capacities in which such parties
grant liens or security interests in their properties or otherwise act as
accommodation parties or guarantors, as the case may be, under the Loan
Documents to which they are a party, hereby ratify and reaffirm all of their
payment and performance obligations and obligations to indemnify, contingent or
otherwise, under each of such Loan Documents to which they are a party, and
- 10 -

--------------------------------------------------------------------------------





ratify and reaffirm their grants of liens on or security interests in their
properties pursuant to such Loan Documents to which they are a party,
respectively, as security for the Obligations, and as of the First Amendment
Effective Date, each such Person hereby confirms and agrees that such liens and
security interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with the Amendment, the Amended Credit Agreement or any other
Loan Document. As of the First Amendment Effective Date, the Borrower and the
other Loan Parties further agree and reaffirm that the Loan Documents to which
they are parties now apply to all Obligations as defined in the Amended Credit
Agreement (including, without limitation, all additional Obligations hereafter
arising or incurred pursuant to or in connection with this Amendment, the
Amended Credit Agreement or any other Loan Document). As of the First Amendment
Effective Date, the Borrower and the other Loan Parties (a) further acknowledge
receipt of a copy of the Amendment, (b) consent to the terms and conditions of
same, and (c) agree and acknowledge that each of the Loan Documents to which
they are a party remain in full force and effect and is hereby ratified and
confirmed.
SECTION 6.    Reference to and Effect upon the Credit Agreement.
(a)    Except as specifically amended hereby, all terms, conditions, covenants,
representations and warranties contained in the Amended Credit Agreement and
other Loan Documents, and all rights of the Secured Parties and all of the
Obligations, shall remain in full force and effect. As of the First Amendment
Effective Date, the Borrower and the other Loan Parties hereby confirm that the
Amended Credit Agreement and the other Loan Documents are in full force and
effect and that neither the Borrower nor any other Loan Party has any right of
setoff, recoupment or other offset or any defense, claim or counterclaim with
respect to any of the Obligations, the Amended Credit Agreement or any other
Loan Document.
(b)    Except as specifically set forth herein, the execution, delivery and
effectiveness of this Amendment shall not directly or indirectly (i) constitute
a consent or waiver of any past, present or future violations of any provisions
of the Amended Credit Agreement or any other Loan Documents nor constitute a
novation of any of the Obligations under the Amended Credit Agreement or other
Loan Documents or (ii) constitute a course of dealing or other basis for
altering any Obligations or any other contract or instrument.
(c)    From and after the First Amendment Effective Date, (i) the term
“Agreement” in the Amended Credit Agreement, and all references to the Credit
Agreement in any other Loan Document, shall mean the Credit Agreement, as
amended by, among other things, this Amendment, and (ii) the term “Loan
Documents” in the Amended Credit Agreement and the other Loan Documents shall
include, without limitation, the Amendment and any agreements, instruments and
other documents executed and/or delivered in connection herewith.
(d)    This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of the Credit Agreement or any other Loan
Document.
SECTION 7.    Governing Law; Jurisdiction; Consent to Service of Process. THIS
AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. THE PROVISIONS OF
SECTION 11.14(B), (C) AND (D) OF THE AMENDED CREDIT AGREEMENT ARE INCORPORATED
HEREIN BY REFERENCE, MUTATIS MUTANDIS, AS IF FULLY SET FORTH HEREIN.
- 11 -

--------------------------------------------------------------------------------





SECTION 8.    Counterparts; Integration. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment and any separate letter
agreements with respect to fees payable to the Administrative Agent, the Lender
Representative or the Lenders listed on the signature pages hereto, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Delivery of an executed counterpart of a
signature page of this Amendment by telecopier or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Amendment.
SECTION 9.    Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 10.    Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
SECTION 11.    Notices. All notices, requests, and demands to or upon the
respective parties hereto shall be given in accordance with the Amended Credit
Agreement.
SECTION 12.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 12.
SECTION 13.    Agent Authorization. Each of the undersigned Lenders, which
constitute all of the Lenders party to the Credit Agreement, hereby (i)
authorize and instruct the Administrative Agent to execute and deliver this
Amendment, the Blackstone Intercreditor Agreement and the other documents
entered into in connection herewith and therewith, (ii) acknowledge and agree
that the instruction set forth in this Section 13 constitutes an instruction
from the Lenders under the Loan Documents, including Section 8.03 of the Credit
Agreement, and (iii) agrees to be bound by the terms and conditions of this
Amendment and such other documents.
[Remainder of Page Intentionally Left Blank]


- 12 -

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


ALNYLAM PHARMACEUTICALS, INC.,
as Borrower
By: /s/ John Maraganore     
Name:     John Maraganore, Ph.D.
Title:     Chief Executive Officer

SIRNA THERAPEUTICS, INC., as a Guarantor
By: /s/ Mary Beth Delena    
Name:     Mary Beth Delena
Title:     Secretary

ALNYLAM U.S., INC., as a Guarantor
By: /s/ Mary Beth Delena    
Name:     Mary Beth Delena
Title:     Secretary


[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------





WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent
By: /s/ Amanda Berg    
Name: Amanda Berg
Title: Banking Officer


[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------





GSO COF III AIV-1 LP, as a Lender


By: GSO Capital Opportunities Associates III LLC, its general partner




By: /s/ Marisa Beeney    
Name: Marisa Beeney
Title: Authorized Signatory




GSO CSF III AIV-1 LP, as a Lender


By: GSO Capital Solutions Associates III LP, its general partner
By: GSO Capital Solutions Associates III (Delaware) LLC, its general partner




By: /s/ Marisa Beeney    
Name: Marisa Beeney
Title: Authorized Signatory




BSOF BODYGUARD HOLDINGS L.P., as a Lender


By: Blackstone Alternative Solutions L.L.C., as investment manager




By: /s/ Peter Koffler    
Name: Peter Koffler
Title: Authorized Person




BLACKSTONE HOLDINGS FINANCE CO. L.L.C., as a Lender


By: Blackstone Holdings I L.P., as sole member
By: Blackstone Holdings I/II GP., Inc., as General Partner




By: /s/ Christopher Striano    
Name: Christopher Striano
Title: Authorized Signatory
[Signature Page to First Amendment to Credit Agreement]